DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-20 are pending. 

Specification
The disclosure is objected to because of the following informalities: 
[0008]: In line 5, stricken text (“
[0022]: In the last line, a space appears to be missing in “operating(heating).”
Applicant is respectfully advised that a large block of text from [0023] appears to be repeated in [0025] (“The solvent dispensing unit 223 is connected . . . and hence improves the performance of the filtering process.”).
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“120” in Fig. 1. Applicant is respectfully advised to amend [0003] to “The exhaust pipe 130 has pipelines 120 connected to a baking chamber 111 . . .”
“226” in Fig. 2B. The examiner is not able to suggest a corresponding feature that is recited in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 13, 17, and 18 are objected to because of the following informalities:  
Claim 1: In lines 3 and 4, Applicant is respectfully advised to amend “the wafer baking apparatus” to “the at least one wafer baking apparatus” in view of the antecedent in line 1. In line 5, Applicant is respectfully advised to amend “the pipeline” to “the at least one pipeline” in view of the antecedent in line 3. In lines 6-7, Applicant is respectfully advised to amend “a solvent to cool and dissolve the exhaust gas” to “a solvent to cool and be dissolved in the exhaust gas” since the solvent would be expected to dissolve (i.e., be dispersed) within the exhaust gas, rather than the reverse. Likewise, Applicant is respectfully advised to amend line 9 to “dissolved in the exhaust gas.”
Claim 13: In line 3, Applicant is respectfully advised to amend “a chamber having an exhaust port for accommodating the wafer” to “a chamber for accommodating the wafer having an exhaust port at least one wafer baking apparatus” (line 2). In line 10, Applicant is respectfully advised to amend “the pipeline” to “the at least one pipeline” in view of the antecedent in line 7. As in claim 1, Applicant is respectfully advised to amend the claim to recite “a solvent to cool and be dissolved in the exhaust gas” and “dissolved in the exhaust gas.”
Claim 17: In lines 2-3, “the solvent dispensing of the exhaust module” appears to be a misstatement of “the solvent dispensing unit of the exhaust module” (claim 13).
Claim 18: As in claim 1, Applicant is respectfully advised to amend the claim to recite “the at least one wafer baking apparatus” (line 3), “the at least one pipeline” (line 7), and “to cool and be dissolved in the exhaust gas” (line 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN107390481A, hereinafter “Zhou”) in view of Wada at al. (US 2014/0256160 A1, hereinafter “Wada”), and as evidenced by Kimura et al. (US 2002/0006577 A1, hereinafter “Kimura”) and Hallot (US 20160339359 A1),
Regarding claim 1, Zhao discloses a device ([0005]) having a processing chamber 401 with a gas outlet 404 for discharged gas (Fig. 5; [0060]) from a baking chamber 100 that bakes a substrate 10 (Fig. 2; [0047], [0048]) such as a display panel with photoresist ([0004]) (i.e., an exhaust module for exhausting an exhaust gas from one wafer baking apparatus) comprising: 
a gas inlet 400 (i.e., a pipeline) of the processing chamber 401 (i.e., an exhaust module) for receiving discharged gas ([0062]) from an exhaust device 106 of the baking chamber 100 ([0047]) to which it is connected ([0015]) (i.e., one pipeline connected to an exhaust port of the wafer baking apparatus and configured to exhaust the exhaust gas from the wafer baking apparatus); 
a conduit with a first valve 406 for introducing a processing liquid into the processing chamber 401 (Fig. 5; [0067]) (i.e., a solvent dispensing unit configured to dispense a solvent); and 
an adsorption device 405 that can adsorb the flue gas and avoid the discharge of atomized treatment liquid ([0064]), which the skilled practitioner would have recognized as a description of a demister, as evidenced by Kimura (Fig. 5; [0054]), which is a type of filter, as evidenced by Hallot ([0052]) (i.e., a filtering unit connected to the solvent dispensing unit and configured to filter the solvent dissolved with the exhaust gas, noting that the conduit valve 406 and the adsorption device 405 are physically connected by the structure or housing of the processing chamber 401 (Fig. 5)).
Regarding the limitations of “a solvent” and “to cool and dissolve the exhaust gas,” flue gas is described as being absorbed into and reacting with the processing liquid ([0062]), the fumes are recited to be solidified when cooled ([0044], [0055]), and the processing chamber/treatment device is recited to improve solidification of the flue gas ([0059]), so the skilled practitioner would have understood Zhao to be describing components of a flue gas from a baking chamber that cool and dissolve in the solvent of the processing chamber/treatment device. 
Further regarding the limitation of an exhaust module, since a “module” can be regarded as “a part of a machine . . .which performs a particular function” (Collins Dictionary online), and since the specification of the application does not appear to describe any aspect of the exhaust module that that exhibits modularity, i.e., being of one of a series of standardized units for use together, “module” is interpreted broadly as a part of an electronically operated device for performing a task, using a Meriam-Webster definition of “machine.”
However, Zhao does not explicitly disclose (i) a heating unit connected to the pipeline and configured to heat the exhaust gas; or (ii) a solvent dispensing unit connected to the heating unit.
Regarding (i), Wada discloses a process chamber 30 (Fig. 6; [0022]) for heating wafers 12 ([0023], [0026]) or substrates of display panels ([0213]) to generate a gas by evaporating a process liquid ([0034]). Wada teaches an exhaust tube heater 411 around an exhaust pipe 346 that prevents condensation within the exhaust pipe 346 ([0079]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Zhao by providing (i) a heating unit connected to the pipeline and configured to heat the exhaust gas as taught by Wada because (1) Zhao teaches that components of flue gas from a baking device can solidify when cooled (Zhao, [0055]), and that the solidification is desirably effected in the treatment device/processing chamber (Zhao, [0059]), (2) a tube heater can prevent condensation from exhaust gases in a pipeline (Wada, [0079]), and (3) the skilled practitioner would have been motivated to prevent the cooling or solidification of components of an exhaust gas upstream of a chamber provided for cooling and capturing such components in view of the teachings of Zhao and Wada.
Regarding (ii), in the embodiment taught by Zhao in view of Wada, the conduit of valve 406 and the heater on the gas inlet 400 and the pipeline suggested by the figure are physically connected by the structure or housing of the processing chamber 401 (Fig. 5).

Regarding claim 2, Wada teaches that sub-heaters of the exhaust tube heater 411 are set to 50° C. to 100° C. ([0114]), so it would have been prima facie obvious to provide a heating unit that has an operating temperature within a range of 50 to 100 degrees Celsius.

Regarding claim 12, Wada teaches that a controller is connected to the exhaust tube heater 411 and controls power to it based upon a sensed temperature ([0165]), thereby controlling the temperature of the exhaust tube heater 411 ([0114]) (i.e., a controller coupled to the heating unit and configured to control an operating temperature of the heating unit). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada, as applied to claim 1 above, and as evidenced by Suwa et al. (US 2017/0038682 A1, hereinafter “Suwa”) and Ballanco (Why does water from the bathroom faucet seem colder than water from the kitchen faucet? Scientific American, September 25, 2000).
Zhao in view of Wada does not explicitly disclose that a solvent dispensed from a solvent dispensing unit has a temperature within a range of 15 to 25 degrees Celsius. However, Zhao teaches that the treatment liquid comprises a potassium hydroxide solution ([0061]), which is known in the art to be an aqueous solution, as evidenced by Suwa ([0154]), and water with a temperature determined by its environment within a structure inhabited by humans would be expected to range from 45 °F to 70 °F (7 °C to 21 °C), as evidenced by Ballanco, so it would have been prima facie obvious to provide a solvent or potassium hydroxide solution in a range of 7 °C to 21 °C in the absence of any teaching about its temperature in Zhao. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada as applied to claim 1 above, and further in view of Kimura.
Regarding claim 4, Zhao in view of Wada does not explicitly disclose a cooling water unit coupled to the filtering unit and configured to cool the filtering unit.
Kimura discloses a photolithography system for baking a semiconductor device ([0004], [0005], [0045]) and treating a resulting hot exhaust gas in a cooling apparatus 70 ([0054]) (i.e., an exhaust module). Kimura teaches that the hot exhaust gas should pass through a demister 72 (i.e., a filter or adsorption device) and then a cooling coil 73 to liquefy solvent for recovery ([0054]), wherein the cooling coil is cooled by water ([0059], [0061]) (i.e., a cooling water unit coupled to the filtering unit). Since the demister is a metal mesh that is not described as being cooled ([0057]), and since the hot exhaust gas first passes through the filter ([0056]), and since the cooling coil is cooled ([0060]) so that liquefied solvent vapor drops onto the demister ([0058]), the cooling coil is configured to cool the demister.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Zhao in view of Wada by providing a cooling water unit coupled to the filtering unit and configured to cool the filtering unit as taught by Kimura because a cooling coil can liquefy solvent for recovery (Kimura, [0054]).

Regarding claim 5, Kimura teaches that the cooling coil is provided with in-port 78 and an out-port 79 for circulating cooling water ([0061]) (i.e., an inlet configured to introduce a cooling water into the cooling water unit and an outlet configured to discharge the cooling water).

Regarding claim 6, Kimura teaches that the cooling coil is operated at a temperature falling within a range of between 15 C and 23 C ([0078]), so it would have been prima facie obvious to provide cooling water introduced into the inlet of a cooling water unit that has a temperature within a range of 16 to 18 degrees Celsius. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada as applied to claim 1 above, and further in view of Smith et al. (US 2014/0029925 A1, hereinafter “Smith”), and as evidenced by Lee et al. (US 2011/0265887 A1, hereinafter “Lee”).
Regarding claim 7, Wada discloses an exhaust tube heater 411 around an exhaust pipe 346 ([0079]) (i.e., a heating unit comprising a heating pipe). However, Zhao in view of Wada does not explicitly disclose a heat insulation film surrounding the heating pipe.
Smith discloses a high temperature gas supply and exhaust gas lines used for semiconductor fabrication (Abstract) for preventing condensation ([0006]). Smith teaches a gas line pipe 2 (Fig. 1; [0042]) that includes a heater element containing layer 55 (Fig. 3; [0043]) that includes a heat element layer 30 and a bonding layer 20 that may be made from polyimide ([0051]), which can be regarded as a thermal insulating material, as evidenced by Lee ([0031]) (i.e., a heat insulation film), extending around the pipe (Figs. 1, 2) (i.e., surrounding the heating pipe). Smith teaches that this configuration is a part of an improved gas transmission line heater system ([0013]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Zhao in view of Wada by providing a heat insulation film surrounding the heating pipe as taught by Smith because a polyimide layer can be a component of an improved gas transmission line heater system (Smith, [0013]).

Regarding claim 8, Smith teaches that polyimide used in the bonding layer ([0051]) (i.e., the heat insulation film; polyimide film) is flexible ([0049]).

Regarding claim 9, Zhao teaches that the gas inlet 400 for receiving discharged gas ([0062]) is horizontal (Fig. 5), so it would have been prima facie obvious to provide a heating pipe of a heating unit that is horizontally disposed in the embodiment taught by Zhao in view of Wada and Smith.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada, and as evidenced by Kimura and Hallot.
Regarding claim 13, Zhao discloses a device ([0005]) having a processing chamber 401 with a gas outlet 404 for discharged gas (Fig. 5; [0060]) from a baking chamber 100 that bakes a substrate 10 (Fig. 2; [0047], [0048]) such as a display panel with photoresist ([0004]) (i.e., a wafer processing system comprising one wafer baking apparatus configured to bake a wafer, comprising a chamber for accommodating the wafer) comprising: 
a stage 102 disposed in the baking chamber 100 for carrying the substrate 10 ([0047]) (i.e., a baking plate disposed in the chamber for baking the wafer);
a gas inlet 400 (i.e., a pipeline) of the processing chamber 401 (i.e., an exhaust module) for receiving discharged gas ([0062]) from an exhaust device 106 of the baking chamber 100 ([0047]) to which it is connected ([0015]) (i.e., a chamber having an exhaust port; an exhaust module for exhausting an exhaust gas from the one wafer baking apparatus, comprising one pipeline connected to the exhaust port of the chamber of the wafer baking apparatus and configured to exhaust the exhaust gas from the wafer baking apparatus);
a conduit with a first valve 406 for introducing a processing liquid into the processing chamber 401 (Fig. 5; [0067]) (i.e., a solvent dispensing unit configured to dispense a solvent); and 
an adsorption device 405 that can adsorb the flue gas and avoid the discharge of atomized treatment liquid ([0064]), which the skilled practitioner would have recognized as a description of a demister, as evidenced by Kimura (Fig. 5; [0054]), which is a type of filter, as evidenced by Hallot ([0052]) (i.e., a filtering unit connected to the solvent dispensing unit and configured to filter the solvent dissolved with the exhaust gas, noting that the conduit valve 406 and the adsorption device 405 are physically connected by the structure or housing of the processing chamber 401 (Fig. 5)).
Regarding the limitations of “a solvent” and “to cool and dissolve the exhaust gas,” flue gas is described as being absorbed into and reacting with the processing liquid ([0062]), the fumes are recited to be solidified when cooled ([0044], [0055]), and the processing chamber/treatment device is recited to improve solidification of the flue gas ([0059]), so the skilled practitioner would have understood Zhao to be describing components of a flue gas from a baking chamber that cool and dissolve in the solvent of the processing chamber/treatment device. 
Further regarding the limitation of an exhaust module, since a “module” can be regarded as “a part of a machine . . .which performs a particular function” (Collins Dictionary online), and since the specification of the application does not appear to describe any aspect of the exhaust module that that exhibits modularity, i.e., being of one of a series of standardized units for use together, “module” is interpreted broadly as a part of an electronically operated device for performing a task, using a Meriam-Webster definition of “machine.”
However, Zhao does not explicitly disclose (i) a heating unit connected to the pipeline and configured to heat the exhaust gas; or (ii) a solvent dispensing unit connected to the heating unit.
Regarding (i), Wada discloses a process chamber 30 (Fig. 6; [0022]) for heating wafers 12 ([0023], [0026]) or substrates of display panels ([0213]) to generate a gas by evaporating a process liquid ([0034]). Wada teaches an exhaust tube heater 411 around an exhaust pipe 346 that prevents condensation within the exhaust pipe 346 ([0079]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Zhao by providing (i) a heating unit connected to the pipeline and configured to heat the exhaust gas as taught by Wada because (1) Zhao teaches that components of flue gas from a baking device can solidify when cooled (Zhao, [0055]), and that the solidification is desirably effected in the treatment device/processing chamber (Zhao, [0059]), (2) a tube heater can prevent condensation from exhaust gases in a pipeline (Wada, [0079]), and (3) the skilled practitioner would have been motivated to prevent the cooling or solidification of components of an exhaust gas upstream of a chamber provided for cooling and capturing such components in view of the teachings of Zhao and Wada.
Regarding (ii), in the embodiment taught by Zhao in view of Wada, the conduit of valve 406 and the heater on the gas inlet 400 and the pipeline suggested by the figure are physically connected by the structure or housing of the processing chamber 401 (Fig. 5).

Regarding claim 14, Wada teaches that sub-heaters of the exhaust tube heater 411 are set to 50° C. to 100° C. ([0114]), so it would have been prima facie obvious to provide a heating unit that has an operating temperature within a range of 50 to 100 degrees Celsius.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada, as applied to claim 13 above, and as evidenced by Suwa and Ballanco.
Zhao in view of Wada does not explicitly disclose that a solvent dispensed from a solvent dispensing unit of the exhaust module has a temperature within a range of 15 to 25 degrees Celsius. However, Zhao teaches that the treatment liquid comprises a potassium hydroxide solution ([0061]), which is known in the art to be an aqueous solution, as evidenced by Suwa ([0154]), and water with a temperature determined by its environment within a structure inhabited by humans would be expected to range from 45 °F to 70 °F (7 °C to 21 °C), as evidenced by Ballanco, so it would have been prima facie obvious to provide a solvent or potassium hydroxide solution in a range of 7 °C to 21 °C in the absence of any teaching about its temperature in Zhao. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada as applied to claim 13 above, and further in view of Kimura.
Zhao in view of Wada does not explicitly disclose an exhaust module further comprising a cooling water unit coupled to the filtering unit and configured to cool the filtering unit.
Kimura discloses a photolithography system for baking a semiconductor device ([0004], [0005], [0045]) and treating a resulting hot exhaust gas in a cooling apparatus 70 ([0054]) (i.e., an exhaust module). Kimura teaches that the hot exhaust gas should pass through a demister 72 (i.e., a filter or adsorption device) and then a cooling coil 73 to liquefy solvent for recovery ([0054]), wherein the cooling coil is cooled by water ([0059], [0061]) (i.e., a cooling water unit coupled to the filtering unit). Since the demister is a metal mesh that is not described as being cooled ([0057]), and since the hot exhaust gas first passes through the filter ([0056]), and since the cooling coil is cooled ([0060]) so that liquefied solvent vapor drops onto the demister ([0058]), the cooling coil is configured to cool the demister.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Zhao in view of Wada by providing a cooling water unit coupled to the filtering unit and configured to cool the filtering unit as taught by Kimura because a cooling coil can liquefy solvent for recovery (Kimura, [0054]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada, and as evidenced by Kimura and Hallot.
Regarding claim 18, Zhao discloses a baking method ([0002]) using a baking chamber 100 that bakes a substrate 10 (Fig. 2; [0047], [0048]) such as a display panel with photoresist ([0004]) that generates a large amount of smoke or fume ([0005]) that is exhausted through a gas outlet 404 for discharged gas (Fig. 5; [0060]) (i.e., a method for exhausting an exhaust gas from one wafer baking apparatus) comprising:
connecting ([0015]) an exhaust device 106 of the baking chamber 100 ([0047]) to a gas inlet 400 (i.e., a pipeline) of a processing chamber 401 (i.e., an exhaust module) for receiving discharged gas ([0062]) (i.e., connecting an exhaust module to an exhaust port of the wafer baking apparatus; exhausting the exhaust gas from the exhaust port of the wafer baking apparatus through the pipeline of the exhaust module);
introducing a processing liquid by a conduit with a first valve 406 (i.e., a solvent dispensing unit) into the processing chamber 401 (Fig. 5; [0067]) (i.e., dispensing a solvent to cool and dissolve the exhaust gas by the solvent dispensing unit); and
adsorbing the flue gas with an adsorption device 405 to avoid the discharge of atomized treatment liquid ([0064]), which the skilled practitioner would have recognized as a description of a demister, as evidenced by Kimura (Fig. 5; [0054]), which is a type of filter, as evidenced by Hallot ([0052]) (i.e., a filtering unit; filtering the solvent by a filtering unit).
Regarding the limitations of “a solvent” and “to cool and dissolve the exhaust gas,” flue gas is described as being absorbed into and reacting with the processing liquid ([0062]), the fumes are recited to be solidified when cooled ([0044], [0055]), and the processing chamber/treatment device is recited to improve solidification of the flue gas ([0059]), so the skilled practitioner would have understood Zhao to be describing components of a flue gas from a baking chamber that cool and dissolve in the solvent of the processing chamber/treatment device. 
Further regarding the limitation of an exhaust module, since a “module” can be regarded as “a part of a machine . . .which performs a particular function” (Collins Dictionary online), and since the specification of the application does not appear to describe any aspect of the exhaust module that that exhibits modularity, i.e., being of one of a series of standardized units for use together, “module” is interpreted broadly as a part of an electronically operated device for performing a task, using a Meriam-Webster definition of “machine.”
However, Zhao does not explicitly disclose an exhaust module comprising a heating unit or heating the exhaust gas in the heating unit of the exhaust module.
Wada discloses a process chamber 30 (Fig. 6; [0022]) for heating wafers 12 ([0023], [0026]) or substrates of display panels ([0213]) to generate a gas by evaporating a process liquid ([0034]). Wada teaches an exhaust tube heater 411 around an exhaust pipe 346 that prevents condensation within the exhaust pipe 346 ([0079]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Zhao by providing an exhaust module comprising a heating unit and heating the exhaust gas in the heating unit of the exhaust module as taught by Wada because (1) Zhao teaches that components of flue gas from a baking device can solidify when cooled (Zhao, [0055]), and that the solidification is desirably effected in the treatment device/processing chamber (Zhao, [0059]), (2) a tube heater can prevent condensation from exhaust gases in a pipeline (Wada, [0079]), and (3) the skilled practitioner would have been motivated to prevent the cooling or solidification of components of an exhaust gas upstream of a chamber provided for cooling and capturing such components in view of the teachings of Zhao and Wada.

Regarding claim 19, Wada teaches that sub-heaters of the exhaust tube heater 411 are set to 50° C. to 100° C. ([0114]), so it would have been prima facie obvious to heat the exhaust gas in the heating unit of an exhaust module at a temperature within a range of 50 to 100 degrees Celsius.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wada, as applied to claim 18 above, and as evidenced by Suwa and Ballanco.
Zhao in view of Wada does not explicitly disclose that a solvent dispensed from a solvent dispensing unit of the exhaust module has a temperature within a range of 15 to 25 degrees Celsius. However, Zhao teaches that the treatment liquid comprises a potassium hydroxide solution ([0061]), which is known in the art to be an aqueous solution, as evidenced by Suwa ([0154]), and water with a temperature determined by its environment within a structure inhabited by humans would be expected to range from 45 °F to 70 °F (7 °C to 21 °C), as evidenced by Ballanco, so it would have been prima facie obvious to provide a solvent or potassium hydroxide solution in a range of 7 °C to 21 °C in the absence of any teaching about its temperature in Zhao. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Claim Objections
Claims 10-11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 10-11 and 17.
The concept of an exhaust module for exhausting an exhaust gas from at least one wafer baking apparatus, comprising: at least one pipeline connected to an exhaust port of the wafer baking apparatus and configured to exhaust the exhaust gas from the wafer baking apparatus; a heating unit connected to the pipeline and configured to heat the exhaust gas; a solvent dispensing unit connected to the heating unit and configured to dispense a solvent to cool and dissolve the exhaust gas; and a filtering unit connected to the solvent dispensing unit and configured to filter the solvent dissolved with the exhaust gas (claims 1 and 13); 
wherein the solvent dispensing unit comprises a solvent dispensing pipe connected to the heating pipe of the heating unit and a nozzle configured to dispense the solvent into the solvent dispensing pipe (claims 10-11 and 17) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Zhao et al. (CN107390481A), which discloses a device ([0005]) having a processing chamber 401 with a gas outlet 404 for discharged gas (Fig. 5; [0060]) from a baking chamber 100 that bakes a substrate 10 (Fig. 2; [0047], [0048]) such as a display panel with photoresist ([0004]) comprising: a gas inlet 400 (i.e., a pipeline) of the processing chamber 401 (i.e., an exhaust module) for receiving discharged gas ([0062]) from an exhaust device 106 of the baking chamber 100 ([0047]) to which it is connected ([0015]); a conduit with a first valve 406 for introducing a processing liquid into the processing chamber 401 (Fig. 5; [0067]) (i.e., a solvent dispensing unit); and an adsorption device 405 that can adsorb the flue gas and avoid the discharge of atomized treatment liquid ([0064]) (i.e., a filtering unit).
Zhao does not explicitly disclose a heating unit connected to the pipeline and configured to heat the exhaust gas, but this feature would have been prima facie obvious in view of Wada at al. (US 2014/0256160 A1), which discloses a process chamber 30 (Fig. 6; [0022]) for heating wafers 12 ([0023], [0026]) or substrates of display panels ([0213]) to generate a gas by evaporating a process liquid ([0034]) having an exhaust tube heater 411 around an exhaust pipe 346 that prevents condensation within the exhaust pipe 346 ([0079]).
However, Zhao does not suggest a nozzle configured to dispense the solvent into the solvent dispensing pipe since, if the conduit associated with valve 406 (Fig. 5; [0067]) is to be regarded as a solvent dispensing pipe, which is the only structure that could be fairly regarded as such, no suggestion is made of a nozzle that dispenses solvent/solution into this conduit or pipe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772